IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1572
                           Filed September 26, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

VICTOR VILLARREAL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Jeffrey L. Poulson,

Judge.



      Villareal Villarreal challenges the sufficiency of evidence supporting his

criminal convictions. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                          2


McDONALD, Judge.

        Following a trial to the bench, Victor Villareal was convicted of unauthorized

possession of an offensive weapon, in violation of Iowa Code section 724.3 (2017),

two counts of trafficking in stolen weapons, in violation of Iowa Code section

724.16A(1)(a), and six counts of possession of a firearm by a felon, in violation of

Iowa Code section 724.26(1). On appeal, the defendant contends there was

insufficient evidence to support the convictions. Specifically, he contends there

was insufficient evidence to prove he had possession of the firearms found in his

home.

        On substantial evidence review, we conclude the convictions are supported

by sufficient evidence. See State v. Romer, 832 N.W.2d 169, 174 (Iowa 2013) (“In

reviewing challenges to the sufficiency of evidence supporting a guilty verdict,

courts consider all of the record evidence viewed in the light most favorable to the

State, including all reasonable inferences that may be fairly drawn from the

evidence.”); State v. Sanford, 814 N.W.2d 611, 615 (2012) (“Evidence is

considered substantial if, when viewed in the light most favorable to the State, it

can convince a rational jury that the defendant is guilty beyond a reasonable

doubt.”). Here, the police found six firearms in the basement of Villareal’s home

while executing a search warrant of the home. They found Villareal’s wallet,

identification, and debit card on the basement floor near a black rifle case. There

were three persons present in the home in addition to Villareal at the time the police

executed the warrant. However, Villareal was the sole lessee of the home. After

the police arrested Villareal and transported him to the county jail, Villareal made

two telephone calls. In the first phone call, Villareal acknowledged the weapons
                                           3


were his, he was in trouble, and he was “gonna be doing some time.” In the second

phone call, Villareal recounted what happened and stated the police found seven

firearms in the home. The phone calls were recorded, and the police listened to

the phone calls at a later date. After listening to the phone calls, the police realized

they had seized only six firearms from Villareal’s home. After realizing this, the

police returned to Villareal’s home, searched it a second time, and found a seventh

firearm in a cubby hole in the basement. Villareal’s expression of knowledge of

the particular number of weapons in the home when combined with the fact the

weapons were found in close proximity to his personal effects and in the home of

which he was the exclusive lessee is sufficient evidence to establish knowledge

and control of the firearms and, therefore, possession of the same. See State v.

Reed, 875 N.W.2d 693, 705 (Iowa 2016) (stating possession may be inferred when

contraband is found on property in the defendant’s exclusive possession); see also

United States v. Sianis, 275 F.3d 731, 733–34 (8th Cir. 2002) (stating constructive

possession is established where defendant has dominion over premises where

firearm is located).

       We affirm the defendant’s convictions without further opinion.

       AFFIRMED.